Citation Nr: 0532133	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to rating in excess of 20 percent for service-
connected spondylolisthesis with degenerative joint disease 
of the lumbar spine.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966 and from March 1974 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The rating criteria for evaluating the veteran's lumbar spine 
disability were amended, effective September 26, 2003.  See 
68 Fed. Reg. 51,454 - 51,456 (August 27, 2003).  The RO has 
not yet considered the amended criteria, nor has the veteran 
been apprised of them.  These regulations may not be 
considered by the Board in the first instance without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In addition, the veteran has not been examined for 
compensation purposes since the criteria for evaluating 
disabilities of the spine were amended.  Thus, another VA 
medical examination is necessary.  See Massey v. Brown, 7 
Vet. App. 204 (1994) (holding that VA medical examination 
reports must provide sufficient reference to the pertinent 
schedular criteria for rating purposes).

In addition, in reviewing the medical evidence of record, the 
Board notes that there may be a neurological disorder 
associated with the veteran's service-connected lumbar spine 
disability.  Indeed, at the June 2003 VA medical examination, 
the examiner indicated that the veteran had decreased light 
touch sensation in the left great toe and diagnosed the 
veteran with bilateral neural foraminal narrowing.  She did 
not, however, indicate whether the veteran's decreased light 
touch sensation was related to his service-connected lumbar 
spine disability.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In that regard, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that a veteran can be rated 
separately for different manifestations of the same injury, 
where "none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Thus, after obtaining the results of another VA medical 
examination which identifies the nature and severity of all 
neurological disorders attributable to the veteran's service-
connected lumbar spine disorder, the RO should consider 
whether all applicable symptomatology is appropriately rated, 
to include specifically whether any neurological disabilities 
merit separate disability ratings.  

Thus this matter is remanded for the following:

1.  The veteran should be afforded a VA 
medical examination to determine the 
severity of his service-connected lumbar 
spine disability.  The claims folder 
should be made available to the examiner 
for review.  The examiner should be 
requested to delineate all manifestations 
of the veteran's lumbar spine disability 
to include loss of range of motion and 
neurological abnormalities.  The examiner 
should also comment on whether the 
veteran's service-connected lumbar spine 
disorder is productive of pain, weakened 
movement, excess fatigability, or 
incoordination on movement and, if so, 
the severity of such symptoms.

2.  The RO should then review the claim, 
including consideration of whether all 
applicable symptomatology is 
appropriately rated.  If the benefits 
sought on appeal are not granted in full, 
the veteran should be furnished a 
supplemental statement of the case 
(SSOC), and given the opportunity to 
respond.  The SSOC should include 
citations to all applicable rating 
criteria, including the amended rating 
criteria for rating disabilities of the 
spine.  

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

